Citation Nr: 1042945	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-35 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial increased rating for service-connected 
posttraumatic stress disorder (PTSD), rated as 50 percent 
disabling from February 2002, and as 70 percent disabling as of 
July 30, 2009.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating action of the Department of 
Veterans Affairs Regional Office (RO) in New Orleans, Louisiana, 
which granted service connection for PTSD and assigned a 
disability rating of 30 percent, effective February 2002.  The RO 
increased that disability rating to 50 percent in a September 
2004 rating decision, effective back to February 2002.  In a 
subsequent August 2010 rating decision, the RO again increased 
the disability rating to 70 percent, effective July 30, 2009.


This appeal was previously before the Board in February 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been returned 
to the Board for further review.


FINDINGS OF FACT

1.  From February 2002, the Veteran's service-connected PTSD was 
manifested by irritability and angry outbursts, lengthy bouts of 
depression, periodic suicidal ideation, and difficulty dealing 
with the stresses of work, more nearly approximating the criteria 
for a 70 percent rating.

2.  The Veteran's service-connected PTSD is not productive of 
total occupational and social impairment.


CONCLUSIONS OF LAW

The criteria for a 70 percent rating from February 2002 for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The criteria for a rating in excess of 70 percent for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

Here, the claim was originally one for service connection.  It 
was then granted and an initial disability rating and effective 
date have been assigned.  Therefore, the Veteran's service 
connection claim has been more than substantiated - it has been 
proven.  Accordingly, section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no longer 
applies to the Veteran's appeal (e.g., his initial increased 
rating claim) the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103 are for application.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a January 2003 letter (which notified 
the Veteran of the grant of service connection for PTSD, the 
assignment of a 30 percent rating, effective February 2002, and 
his appellate rights) and the September 2004 statement of the 
case (which set forth the criteria necessary for a higher 
disability evaluation, citations to applicable law, and the 
reasons and bases for the grant of a 30 percent rating).  Thus, 
the Board finds that the applicable due process requirements have 
been met.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  The Veteran has been 
accorded multiple pertinent VA examinations.  Further, all 
available relevant treatment records adequately identified by the 
Veteran (including employment records from the Port Hudson VA 
National Cemetery as well as treatment records from the Kenner 
Louisiana Vet Center and updated records from the New Orleans VA 
Medical Center (VAMC) and Baton Rouge Outpatient Clinic) have 
been obtained and associated with the claims file.  The Board 
notes that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits, and that other than the 
initial 2004 award letter, no records from the SSA are currently 
contained in the claims file.  However, the record reflects the 
RO's multiple attempts to obtain these records as well as 
repeated responses from the SSA indicating that the Veteran's 
file could not be located.  The Veteran was notified of this fact 
in a June 2005 letter.  

In a statement received in August 2010, the Veteran indicated 
that he had no additional evidence regarding his appeal.

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for PTSD in March 2002.  The RO granted 
service connection for this disability in a in a January 2003 
rating decision and assigned a 30 percent disability rating, 
effective from February 2002.  In an April 2003 statement, the 
Veteran expressed disagreement with the 30 percent rating of his 
service-connected PTSD, and the current appeal ensued.  During 
the pendency of this appeal, and specifically by a September 2004 
rating decision, the RO increased the veteran's disability rating 
to 50 percent, effective back to February 2002.  In a subsequent 
August 2010 rating decision, the RO again increased the 
disability rating to 70 percent, effective July 30, 2009.

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an appeal arises from the initially assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  
A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

The relevant evidence of records consists of VA treatment 
reports, VA examination reports, and statements from the 
Veteran's treating therapists and counselors. 

The Board finds that, prior to July 30, 2009, the symptoms 
associated with the Veteran's service-connected PTSD more nearly 
approximate the criteria for a 70 percent evaluation under 
Diagnostic Code 9411.  Specifically, the competent medical 
evidence reflects consistent reports of irritability and angry 
outbursts, lengthy bouts of depression, periodic suicidal 
ideation, and difficulty dealing with the stresses of work.  

However, the Board finds that the competent evidence, both prior 
to and since July 30, 2009, does not support a disability rating 
greater than 70 percent for the Veteran's service-connected PTSD.  
Specifically, none of the evidence developed during the course of 
the appeal demonstrates gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Further, while the evidence reflects that the Veteran experiences 
periodic suicidal thoughts and difficulty managing his anger in 
situations of conflict or stress, there is no evidence reflecting 
that he is a persistent danger to himself or others as 
contemplated in the criteria for a 100 percent rating.  

In reaching the determination that a 100 percent rating is not 
warranted for the Veteran's PTSD at any time during the appeal, 
the Board has given particular consideration to the report of the 
Veteran's most recent VA PTSD examination conducted in July 2009.  
At that time, the examiner determined that "[s]olely on the 
basis of his PTSD [the Veteran] is not capable of sustained, 
competitive employment or schooling."  This determination 
appears to have been based on the Veteran's reports of difficulty 
completing tasks and distractibility at work due to intrusive 
thoughts and flashbacks, as well as anger management issues which 
are well-documented throughout the record.  Parenthetically, the 
Board notes that this determination served as the basis for a 
subsequent grant of a total disability rating based on 
unemployability (TDIU).  

Significantly however, the examiner did not indicate that the 
Veteran's PTSD resulted in total social impairment, an express 
requirement for a 100 percent rating under Diagnostic Code 9411.  
In fact, while the July 2009 VA examiner concluded that the 
Veteran had "significant functional impairment" in all aspects 
of his life, including socialization and relationships, that 
report nevertheless reflects that the Veteran was continuing to 
attend group therapy sessions at his Vet Center, and that he had 
a couple of fairly close acquaintances (albeit no true friends 
with whom he could talk about Vietnam).  Thus, while the Board 
acknowledges that the Veteran's PTSD symptoms present significant 
limitations in the social realm, they have not resulted in total 
social impairment necessary for the next higher rating of 100 
percent. 



Extraschedular Rating

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required. See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  

Applying the analysis outlined in Thun, the Board finds that a 70 
percent rating reasonably describes the disability level and 
symptomatology manifested by the Veteran's service-connected PTSD 
throughout the course of the appeal.  In fact, there are no 
manifestations of the Veteran's condition that have not been 
contemplated by the rating criteria.  (Indeed, the 70 percent 
rating encompasses a range and severity of disability and 
symptomatology even greater than that presently demonstrated by 
the Veteran, as he has at no time during the course of this 
appeal exhibited obsessional rituals, illogical, obscure, or 
irrelevant speech, spatial disorientation, or neglect of personal 
appearance and hygiene.)

In reaching this decision, the Board has given particular 
consideration to the impact of the Veteran's PTSD on his 
employment.  The record reflects the Veteran's PTSD symptoms made 
it increasingly difficult to deal with the stresses of work 
(particularly with respect to his interactions with his co-
workers), and that this was a major factor in his decision to 
take disability retirement from his last job with the Port Hudson 
VA National Cemetery in 2004.

While the Board has no doubt that the Veteran's service-connected 
PTSD made his work experiences more challenging, the occupational 
difficulties reflected in the evidence of record are not outside 
the realm of the occupation impairment contemplated by his 
currently-assigned 70 percent rating (which explicitly 
contemplates difficulty in adapting to stressful circumstances 
including work or a worklike setting).  In fact, given that the 
Veteran meets only some of the criteria for a 70 percent rating, 
it could be said that the 70 percent evaluation is due, in large 
part, to the occupational impairment caused by his PTSD.  In 
short, the 
currently-assigned 70 percent evaluation has, by its very nature, 
taken into account the impact of the Veteran's disability on his 
ability to function in the workplace.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

Total Disability Rating Due To Individual Unemployability (TDIU)

The Court has recently held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  As mentioned previously, however, the Veteran was 
awarded a TDIU in an August 2010 rating decision.  As such, Rice 
is inapplicable in the instant case.  

ORDER

A 70 percent rating for PTSD, effective in February 2002 is 
granted.

A rating in excess of 70 percent for PTSD is denied



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


